Citation Nr: 0312507	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  99-18 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Service connection for lower back condition as secondary to 
the service-connected fracture, left tibia with knee and 
ankle disability.


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel

INTRODUCTION

The veteran had active duty service from June 1951 to May 
1953, and from November 1953 until April 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to service 
connection for a low back condition secondary to service-
connected fracture, left tibia with knee and ankle 
disability.  

A Personal Hearing was held before a Hearing Officer at the 
Jackson, Mississippi, RO on January 10, 2000, regarding the 
issue on appeal before the Board.  

In December 2000 the Board reopened the veteran's claim, 
based upon his admission of new and material evidence, and 
then remanded the case in order for the RO to development for 
further evidence.  After the case was returned to the Board, 
it was determined that further development was necessary to 
decide the veteran's claim.        

 
REMAND

As mentioned above, after the veteran's appeal was certified 
to the Board, it was determined that further development was 
needed regarding the issue of entitlement to service 
connection for a lower back condition as secondary to his 
service-connected fracture, left tibia with knee and ankle 
disability, and the Board undertook such pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  Given a recent 
decision of the United States Court of Appeals for the 
Federal Circuit, this case must be again remanded in order to 
afford the RO the opportunity to consider the additional 
evidence developed by the Board and readjudicate the claim on 
appeal.  

The Court in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The Court 
held that this was contrary to the requirement of 
38 U.S.C. § 7104(a) that "[a]ll questions in a matter which . 
. . is subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary."  It further held 
that the 30-day filing deadline, as provided by 38 C.F.R. § 
19.9(a)(2)(ii), was misleading and prejudicial to claimants, 
stating that the law under 38 U.S.C. §5103(a) clearly allowed 
the claimant one year to submit evidence.  It is essentially 
the RO's responsibility to ensure that all 
appropriate notification and development is undertaken in 
this case.  For these reasons, a remand is required.  

Additionally, as part of its December 2000 remand, the Board 
requested that RO schedule the veteran for a comprehensive VA 
examination of the spine.  As a part of the examination, the 
Board specifically requested the examiner to "provide an 
opinion as to whether it is at least as likely as not that 
the veteran's current low back disorder has been caused or 
aggravated by his service-connected fracture, left tibia with 
knee and ankle disability."  The examiner was further 
directed to quantify any such degree of additional disability 
to the low back disorder resulting from aggravation by the 
service-connected fracture, left tibia with knee and ankle 
disability.  If that was not feasible, the examiner was to so 
state.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  In this case, 
unfortunately, it does not appear that the Board's 
instructions in its December 2000 remand were fully carried 
out.  Specifically, although the veteran was afforded a VA 
examination of his spine in July 2001, a review of the 
examination report shows that the examiner did not discuss 
the issue of aggravation.  The Court has clarified that 
service connection shall be granted on a secondary basis 
under the provisions of 38 C.F.R. § 3.310(a) where it is 
demonstrated that a service-connected disorder has aggravated 
a nonservice-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  Therefore, on remand, the RO should 
schedule the veteran for another examination of his spine.  

Therefore, in order to ensure due process, this case must be 
REMANDED for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159).  

2.  Schedule the veteran for a VA 
examination of the spine.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's current low back disorder has 
been aggravated by his service-connected 
fracture, left tibia with knee and ankle 
disability and, if aggravation is found, 
the examiner is requested to quantify the 
degree of additional disability to the 
low back disorder resulting from 
aggravation by the service-connected 
fracture, left tibia with knee and ankle 
disability (if this cannot reasonably be 
done, the examiner should so state).  All 
indicated tests and studies should be 
accomplished.  The claims folders and a 
copy of this REMAND must be provided to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.

3.  Readjudicate the claim and, 
thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the report from 
the above-requested VA examination, the 
recently submitted VA and private 
treatment records,   and the Veterans 
Claims Assistance Act of 2000. An 
appropriate period of time should be 
allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




